Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered March 8, 2004 in an action for money damages and declaratory relief. The order granted defendant’s motion to dismiss the complaint.
*1007It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated in the decision at Supreme Court. We add only that revisions in defendant’s insurance policy, made in accordance with directives of the Insurance Department of the State of New York, have resolved the ambiguities previously found by this Court in Canastraro v State Farm Mut. Auto. Ins. Co. (256 AD2d 1161 [1998], lv denied 93 NY2d 806 [1999]). Present—Pigott, Jr., P.J., Hurlbutt, Kehoe, Lawton and Hayes, JJ.